 

EXHIBIT 10.2

SEVERANCE AGREEMENT

This Severance Agreement (the “Agreement”), dated as of September 10, 2018 (the
“Effective Date”), is made by and between Uniti Group Inc., a Maryland
corporation (the “Corporation”), and Daniel L. Heard (“Executive”).

WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that it is in the best interests of the Corporation to retain the services of
Executive by the Corporation;

WHEREAS, Executive desires to be employed by the Corporation; and

WHEREAS, the Corporation and Executive desire to enter into this Agreement to
set forth their understanding as to their respective rights and obligations in
the event of a termination of Executive’s employment.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Corporation and Executive hereby agree as follows:

1. Defined Terms. For purposes of this Agreement, the following terms have the
meanings indicated below:

(A) “Affiliate” means any business entity that is a Subsidiary of the
Corporation and any limited liability company, partnership, corporation, joint
venture, or any other entity in which the Corporation or any such Subsidiary
owns an equity interest.

(B) “Annual Incentive Plan” means any short-term cash incentive plan of Uniti
Group Inc.

(C) “Annual Incentive Target” means, with respect to any measuring period, the
amount of cash compensation that would be payable to Executive under the Annual
Incentive Plan for such measuring period, computed assuming that the level of
performance with respect to a performance goal identified in accordance with the
terms of the Annual Incentive Plan as the “target” level of performance has been
achieved. Where no level of performance has been specifically identified as the
“target” level, the “target” level shall be (i) the only level if one level is
identified and (ii) the midpoint between the lowest level and the highest level
if two or more levels are identified. Where the amount of compensation depends
on the achievement of multiple performance goals, the achievement of each target
level of performance with respect to each goal shall be assumed.

(D) “Cause” means the occurrence of any of the following: (i) Executive’s
failure to make a good faith effort to substantially perform his or her duties
(other than any such failure due to Executive’s Disability) or Executive’s
insubordination with respect to a specific lawful directive of his/her direct
report (if Executive reports directly to an officer) or the Board (if Executive
reports directly to the Board) to which Executive reports directly or
indirectly; (ii) Executive’s dishonesty, gross negligence in the performance of
his or her duties hereunder or engaging in willful misconduct, which in the case
of any such gross negligence, has caused or is reasonably expected to result in
direct or indirect material injury to the Corporation or any Affiliate; (iii)
breach by Executive of any material provision of any written agreement,
including, without limitation, this Agreement, with the Corporation or any
Affiliate or material violation of any Corporation policy applicable to
Executive; or (iv) Executive’s

 

--------------------------------------------------------------------------------

 

commission of a crime that constitutes a felony or other crime of moral
turpitude or fraud. If, subsequent to Executive’s termination of employment
hereunder for other than Cause, the Corporation in good faith determines that
Executive’s employment could have been terminated for Cause hereunder,
Executive’s employment shall, at the election of the Corporation, be deemed to
have been terminated for Cause retroactively to the date the events giving rise
to Cause occurred.

(E) A “Change in Control” means, at any time subsequent to the date of this
Agreement, the occurrence of any of the following events:

(i)any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Corporation to any Person or group of related Persons for purposes of Section
13(d) of the Exchange Act (a “Group”), together with any affiliates thereof;

(ii)the commencement of the liquidation or dissolution of the Corporation that
occurs following the approval by the holders of capital stock of the Corporation
of any plan or proposal for such liquidation or dissolution of the Corporation;

(iii)any Person or Group becomes the beneficial owner (within the meaning of
Section 13(d) of the Exchange Act), directly or indirectly, of shares
representing more than 50% of the aggregate voting power of the issued and
outstanding stock entitled to vote in the election of directors, managers or
trustees of the Corporation and such Person or Group actually has the power to
vote such shares in any such election;

(iv)the replacement of a majority of the Board over a two-year period from the
directors who constituted the Board at the beginning of such period, and such
replacement shall not have been approved by a vote of at least a majority of the
Board then still in office who either were members of such Board at the
beginning of such period; or

(v)a merger or consolidation of the Corporation with another entity in which
holders of the Corporation’s common stock immediately prior to the consummation
of the transaction hold, directly or indirectly, immediately following the
consummation of the transaction, 50% or less of the common equity interest in
the surviving corporation in such transaction.

Notwithstanding anything herein to the contrary, an event described above shall
be considered a Change in Control hereunder only if it also constitutes a
“change in control event” under Section 409A of the Code, to the extent
necessary to avoid the adverse tax consequences thereunder with respect to any
award subject to Section 409A of the Code.

(F) “Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as such law, rules and regulations may be amended,
supplemented or replaced from time to time.

(G) “Date of Termination” has the meaning stated in paragraph (B) of Section 8
hereof.

 

(H) “Disability” means that Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months. The
determination of whether an individual has a Disability shall be determined
under

 

--------------------------------------------------------------------------------

 

procedures established by the Board. The Board may rely on any determination
that Executive is disabled for purposes of benefits under any long-term
disability plan maintained by the Corporation or any Affiliate in which
Executive participates, provided that the definition of disability applied under
such disability plan meets the requirements of a Disability in the first
sentence hereof.

(I) “Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, as such law, rules and regulations may be
amended, supplemented or replaced from time to time.

(J) “Good Reason” means any one of the following: (i) a material diminution in
Executive’s base compensation; (ii) a material diminution in authority, duties,
or responsibilities of Executive; (iii) a material diminution in the budget over
which executive retains authority; (iv) a material change in the geographic
location (i.e., to a location more than 50 miles from Executive’s primary work
location prior to such change) at which Executive is required to perform
services; and (v) any other action or inaction that constitutes a material
breach of Executive’s employment agreement, if any, with the Corporation or any
Affiliate; provided, however, that for Executive to be able to resign for “Good
Reason,” Executive must give the Corporation and the applicable Affiliate, if
any, notice of the above conditions within 90 days after the condition first
exists, the Corporation and/or Affiliate must not have remedied the condition
within 30 days after receiving written notice, and Executive must resign within
60 days after Executive’s and/or Affiliate’s failure to remedy.

(K) “Non-Interference / Assistance Period” means the period commencing with the
Date of Termination and ending on the first anniversary of the Date of
Termination; provided that if a court of competent jurisdiction determines that
such period is unenforceable, then such time period shall end on the date that
is 6 months after the Date of Termination.

(L) “Notice of Termination” has the meaning stated in Paragraph (A) of Section 8
hereof.

(M) “Payment Trigger” means the termination of Executive’s employment with the
Corporation or an Affiliate in a manner that constitutes a “separation from
service”, as defined in Section 409A, (i) for any reason other than (a) by
Executive without Good Reason, (b) by the Corporation as a result of the
Disability of Executive or with Cause or, (c) as a result of the death of
Executive; and (ii) coincident with or within one year following a Change in
Control.

(N) “Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

(O) “Section 409A” means Section 409A of the Code and any proposed, temporary or
final regulations, or any other guidance, promulgated with respect to such
Section 409A by the U.S. Department of Treasury or the Internal Revenue Service.

(P) “Subsidiary” means a “subsidiary corporation,” as that term is defined in
Section 424(f) of the Code, or any successor provision.

 

2. Term of Agreement.  This Agreement shall become effective on the Effective
Date and shall continue in effect until the earliest of (A) a Date of
Termination determined in accordance with Section 8 shall have occurred prior to
a Change in Control, (B) if a Payment Trigger shall have occurred during the
term of this Agreement, the performance by the Corporation of all its
obligations under this Agreement, (C) December 31, 2020, if, as of such date, a
Change in Control shall not have occurred and

 

--------------------------------------------------------------------------------

 

be continuing; or (D) if, as of December 31, 2020, a Change in Control shall
have occurred and be continuing, either the expiration of such period thereafter
within which a Payment Trigger may occur or the ensuing occurrence of a Payment
Trigger and the performance by the Corporation of all of its obligations under
this Agreement.

3. General Provisions.

(A) The Corporation hereby represents and warrants to Executive as follows: (i)
the execution and delivery of this Agreement and the performance by the
Corporation of the actions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Corporation; (ii) this Agreement
is a legal, valid and legally binding obligation of the Corporation, enforceable
in accordance with its terms; (iii) neither the execution or delivery of this
Agreement nor the consummation by the Corporation of the actions contemplated
hereby (a) will violate any provision of the certificate of incorporation or
bylaws (or other charter documents) of the Corporation; or (b) will violate or
be in conflict with any applicable law or any judgment, decree, injunction or
order of any court or governmental agency or authority. Executive hereby
represents and warrants to the Corporation that (x) Executive’s execution,
delivery and performance of this Agreement does not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which he is bound,
(y) Executive is not a party to or bound by any employment agreement,
non-compete agreement or confidentiality agreement with any other person or
entity, and (z) upon the execution and delivery of this Agreement by the
Corporation, this Agreement shall be the valid and binding obligation of
Executive, enforceable in accordance with its terms. Executive hereby
acknowledges and represents that s/he fully understands the terms and conditions
contained herein.

(B)  In no event shall payments be made under this Agreement in respect of more
than one termination of Executive’s employment with the Corporation and its
Affiliates.

(C) This Agreement does not create, and shall not be construed as creating, an
express or implied contract of employment and, except as otherwise agreed in
writing between Executive and the Corporation, Executive does not and shall not
have any right to be retained in the employ of the Corporation or any Affiliate.
Notwithstanding the immediately preceding sentence or any other provision of
this Agreement, a termination of Executive’s employment with the Corporation or
any Affiliate must be effected in accordance with a Notice of Termination
satisfying paragraph (A) of Section 8 in order to constitute a termination for
purposes of this Agreement.

 

4. Severance Payments.

(A) Not in Connection with a Change in Control.  In the event that the
Executive’s employment with the Corporation and its Affiliates terminates during
the term of this Agreement and such termination does not occur coincident with
or within one year following a Change in Control, the terms of this Paragraph
(A) of Section 4 shall apply.

(i) By the Corporation for Cause or by Executive without Good Reason.  f the
Corporation terminates Executive’s employment for Cause or Executive terminates
his or her employment with the Corporation without Good Reason, then the
Corporation shall pay to Executive Executive’s base salary and any accrued
vacation pay through the Date of Termination to the extent not theretofore paid,
and such amount shall be paid in a lump sum within 30 days following the Date of
Termination.

 

--------------------------------------------------------------------------------

 

(ii) By the Corporation not for Cause or by Executive with Good Reason.  If the
Corporation terminates Executive’s employment not for Cause or Executive
terminates his or her employment with the Corporation with Good Reason, then the
Corporation shall pay to Executive:

(a)Executive’s base salary and any accrued vacation pay through the Date of
Termination to the extent not theretofore paid and such amount shall be paid in
a lump sum within 30 days following the Date of Termination;

 

(b)within (I) 30 days following the Date of Termination or (II) any earlier date
as required by the Annual Incentive Plan, and subject to Sections 7 and 10 of
this Agreement, the amount of any incentive compensation that has been allocated
to, accrued to, earned by, or awarded to Executive for a completed fiscal year
or other completed measuring period preceding the occurrence of the Date of
Termination under any incentive compensation plan that has not yet been paid to
Executive;

(c)Commencing on the first payroll date on or immediately following the 60th day
following the Date of Termination, subject to Sections 7 and 10 of this
Agreement, the Corporation shall pay to Executive an amount equal to the product
of:  (I) 1.5 (one and one-half) multiplied by (II) the sum of (x) Executive’s
annual base salary in effect on the Date of Termination and (y) the average of
the bonus payments paid to Executive under an Annual Incentive Plan during the
three years (or lesser period if the Executive has been employed fewer than
three full fiscal years) preceding the year in which the Date of Termination
occurs.  This amount will be paid to Executive in equal installments over a
period of 1 year.  Such installment payments will be made to Executive in
accordance with the Corporation’s customary payroll practices; and

(d) Commencing on the first payroll date on or immediately following the 60th
day following the Date of Termination and continuing for a period of 1 year, and
subject to Sections 7 and 10 of this Agreement the Corporation shall pay to
Executive, in equal installments over the course of the applicable payment
period, an amount equal to the product of (I) Executive’s monthly premium for
health, vision and dental insurance continuation coverage for Executive and
Executive’s family under the Consolidated Omnibus Budget Reconciliation Act of
1985, based on the monthly premium rate for such coverage in effect on the Date
of Termination, multiplied by (II) 12 months. The installment payments will be
made to Executive in accordance with the Corporation’s customary payroll
practices.

(B) Coincident with or within one year following a Change in Control.  In the
event that Executive’s employment with the Corporation and its Affiliates
terminates during the term of this Agreement and such termination occurs
coincident with or within one year following a Change in Control, the terms of
this Paragraph (B) of Section 4 shall apply.

(i) By the Corporation for Cause or by Executive without Good Reason.  If the
Corporation terminates Executive’s employment for Cause or Executive terminates
his or her employment without Good Reason, then the Corporation shall pay to
Executive Executive’s base salary and any accrued vacation pay through the Date
of Termination to the extent not theretofore paid, and such amount shall be paid
in a lump sum within 30 days following the Date of Termination.

 

 

--------------------------------------------------------------------------------

 

(ii) Upon the occurrence of a Payment Trigger.  If a Payment Trigger occurs
during the term of this Agreement, then the Corporation shall provide to
Executive:

(a) within 30 days following the Date of Termination, Executive’s base salary
and accrued vacation pay through the Date of Termination to the extent not
theretofore paid;

(b) within (I) 30 days following the Date of Termination or (II) any earlier
date as required by the Annual Incentive Plan, and subject to Sections 7 and 10
of this Agreement, the amount of any incentive compensation that has been
allocated to, accrued to, earned by, or awarded to Executive for a completed
fiscal year or other completed measuring period preceding the occurrence of the
Date of Termination under any incentive compensation plan that has not yet been
paid to Executive;

(c) within (I) the 30-day period commencing on the 60th day following the Date
of Termination, or (II) such later period as required by Section 6, and subject
to Sections 7 and 10 of this Agreement, a lump sum payment equal to the product
of (x) the Annual Incentive Target in effect immediately prior to the Payment
Trigger and (y) a fraction, the numerator of which is the number of calendar
days in the current fiscal year through the Date of Termination, and the
denominator of which is 365, reduced by the amount, if any, paid to Executive
under the Annual Incentive Plan’s terms with respect to the fiscal year during
which the Date of Termination occurs;

(d) Commencing on the first payroll date on or immediately following the 60th
day following the Date of Termination and continuing for a period of 1 year, or
within such other period as required by Section 6, and subject to Sections 7 and
10 of this Agreement, the Corporation shall pay to Executive, in equal
installments over the course of the applicable payment period, an amount equal
to the product of: (I) two multiplied by, (II) the sum of: (x) the higher of (1)
Executive’s annual base salary in effect immediately prior to the occurrence of
the Change in Control and (2) Executive’s annual base salary in effect
immediately prior to the Payment Trigger; and (y) the average of the bonus
payments paid to Executive under an Annual Incentive Plan during the three years
(or lesser period if the Executive has been employed fewer than three full
fiscal years) preceding the year in which the Date of Termination occurs. The
installment payments will be made to Executive in accordance with the
Corporation’s customary payroll practices;

(e) Commencing on the first payroll date on or immediately following the 60th
day following the Date of Termination and continuing for a period of 1 year, and
subject to Sections 7 and 10 of this Agreement, the Corporation shall pay to
Executive, in equal installments over the course of the applicable payment
period, an amount equal to the product of (I) Executive’s monthly premium for
health, vision and dental insurance continuation coverage for Executive and
Executive’s family under the Consolidated Omnibus Budget Reconciliation Act of
1985, based on the monthly premium rate for such coverage in effect on the Date
of Termination, multiplied by (II) 24 months. The installment payments will be
made to Executive in accordance with the Corporation’s customary payroll
practices; and

 

(f) subject to Sections 7 and 10 of this Agreement, up to $25,000 for executive
transition/outplacement services received by Executive (I) prior to the
expiration of the Non-Interference / Assistance Period (II) through a third
party

 

--------------------------------------------------------------------------------

 

professional provider of such services identified and retained by Executive.
Such payment will be paid directly to such third-party provider by the
Corporation promptly following its receipt of an invoice from such provider
confirming the provision of such services to Executive.

(C)Death or Disability.  If Executive’s employment terminates as a result of
Executive’s death or Disability, then the Corporation shall pay to Executive or
Executive’s estate, as appropriate: (I) Executive’s base salary and any accrued
vacation pay through the Date of Termination to the extent not theretofore paid;
(II) the amount of any incentive compensation that has been allocated to,
accrued to, earned by or awarded to Executive for a completed fiscal year or
other completed measuring period preceding the occurrence of the Date of
Termination under any incentive compensation plan that has not yet been paid to
Executive (III) one (1) times the Executive’s annual base salary in effect on
the Date of Termination. Such payments shall be made in a lump sum within 30
days following the Date of Termination.

 

(D)Exclusive Severance Benefit.  Notwithstanding the foregoing provisions of
this Article 4, and except as specifically provided below, any severance
payments or benefits received by Executive pursuant to this Agreement shall be
in lieu of any benefits under the Uniti Group Inc. Severance Program or any
other severance or reduction‑in‑force plan, program, policy, agreement or
arrangement maintained by the Corporation or an Affiliate (not including an
equity award agreement, retirement or deferred compensation plan or similar plan
or agreement which may contain provisions operative on a termination of
Executive’s employment or which may incidentally refer to accelerated vesting or
accelerated payment upon a termination of employment) and in lieu of any
severance or separation pay benefit that may be required under applicable law.

5. Certain Reductions in Change in Control Payments.

(A) In the event that the Accounting Firm determines that any Change in Control
Payment to Executive would be subject to the Excise Tax, the Accounting Firm
shall determine, in accordance with the following restrictions, whether to
reduce the aggregate amount of the Change in Control Payments payable to
Executive to the Reduced Amount. For clarity, the Change in Control Payments
shall be reduced to the Reduced Amount only if the Accounting Firm determines
that Executive would receive a greater Net After-Tax Benefit if Executive’s
Change in Control Payments were reduced to the Reduced Amount.

(B) If the Accounting Firm determines that the aggregate Change in Control
Payments otherwise payable to Executive should be reduced to the Reduced Amount
in accordance with Section 5(A), the Corporation shall promptly notify Executive
to that effect and provide Executive a copy of the detailed calculation thereof.
All determinations made by the Accounting Firm under this Section 5 shall be
binding upon the Corporation and Executive and shall be made within 30 business
days after termination of Executive’s employment. The reduction of Executive’s
Change in Control Payments to the Reduced Amount, if applicable, shall be made
by reducing the Change in Control Payments under the following Paragraphs of
Section 4 (and no other Change in Control Payments) in the following order: (i)
Paragraph (B)(ii)(d), (ii) Paragraph (B)(ii)(c), (iii) Paragraph (B)(ii)(e), and
(iv) Paragraph (B)(ii)(f). All fees and expenses of the Accounting Firm pursuant
to this Section 5 shall be borne solely by the Corporation.

(C) The following terms have the following meanings for purposes of this Section
5.

(i)“Accounting Firm” means an independent, nationally recognized accounting firm
designated by the Corporation in good faith prior to a Change in Control;
provided that if the

 

--------------------------------------------------------------------------------

 

Accounting Firm is not willing or able to value the restrictive covenants in
Section 9, then the restrictive covenants shall be valued by an independent
third-party valuation specialist selected by the Corporation in good faith.

(ii)“Change in Control Payment” means any payment or distribution by the
Corporation in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of Executive that is contingent on
a Change in Control, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise.

(iii)“Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(iv)“Net After-Tax Benefit” means the aggregate Value of all Change in Control
Payments to Executive, net of all taxes imposed on Executive with respect
thereto under Sections 1 and 4999 of the Code and under applicable state and
local laws, as determined by the Accounting Firm after taking into account any
value attributable to the restrictive covenants in Section 9 that is treated as
reasonable compensation described in Section 280G(b)(4) of the Code.

(v)“Reduced Amount” means the greatest amount of Change in Control Payments that
can be paid to Executive that would not result in the imposition of the Excise
Tax upon Executive if the Accounting Firm determines to reduce Change in Control
Payments to Executive pursuant to this Section 5, determined after taking into
account any value attributable to the restrictive covenants in Section 9 that is
treated as reasonable compensation described in Section 280G(b)(4) of the Code.

(vi)“Value” of a Change in Control Payment means the economic present value of a
Change in Control Payment as of the date of the Change in Control (or such other
date as required pursuant to Section 280G), as determined by the Accounting Firm
pursuant to Section 280G of the Code using the discount rate required by Section
280G(d)(4) of the Code.

6. Compliance with Section 409A.

(A) Notwithstanding anything contained in this Agreement to the contrary, if
Executive is a “specified employee,” as determined under the Corporation’s
policy for determining specified employees on the Date of Termination, all
payments, benefits or reimbursements paid or provided under this Agreement that
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code, that are provided as a result of a “separation from service” within
the meaning of Section 409A and that would otherwise be paid or provided during
the first six months following such Date of Termination shall be accumulated
through and paid or provided (together with interest at the applicable Federal
short-term rate, compounded semi-annually, in effect under Section 1274(d) of
the Code as of the Date of Termination) within 30 calendar days after the first
business day following the six month anniversary of such Date of Termination
(or, if Executive dies during such six-month period, within 10 calendar days
after Executive’s death).

(B) It is intended that the payments and benefits provided under this Agreement
either shall be exempt from the application of or shall comply with the
requirements of Section 409A. For purposes of Section 409A, each payment
hereunder shall be considered a separate payment. This Agreement shall be
construed, administered, and governed in a manner that effects such intent, and
the Corporation shall not take any action that would be inconsistent with such
intent. Without limiting the foregoing, the payments and benefits provided under
this Agreement may not be deferred, accelerated, extended, paid out or modified
in a manner that would result in the imposition of an additional tax under
Section 409A

 

--------------------------------------------------------------------------------

 

upon Executive. Although the Corporation shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A, the tax
treatment of the benefits provided under this Agreement is not warranted or
guaranteed. Neither the Corporation, its Affiliates nor any of their respective
directors, officers, employees or advisors shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by Executive or any other
taxpayer as a result of the Agreement.

7. Release.  Notwithstanding anything contained herein to the contrary, the
Corporation shall only be obligated to pay or provide, or continue to pay or
provide, any benefit under Paragraphs (A)(ii), (B)(ii)(c), (B)(ii)(d),
(B)(ii)(e) and (B)(ii)(f) of Section 4 to the extent that: (A) within the 45-day
period after the Date of Termination, Executive executes a waiver and release
substantially in the form attached hereto as Exhibit A; (B) Executive does not
revoke such waiver and release; (C) the waiver and release becomes effective and
irrevocable in accordance with its terms; (D) Executive remains in compliance
with the terms and conditions of Section 9; and (E) Executive is not
then-currently subject to any claims for recoupment or clawback of any of his or
her compensation from the Corporation under any clawback and/or recoupment
policy of the Corporation applicable to Executive.

8. Termination Procedures.

(A) Except in the event that Executive’s employment terminates as a result of
Executive’s death (in which case no Notice of Termination is required), any
purported termination of Executive’s employment shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with Section 13 hereof. For purposes of this Agreement, a “Notice of
Termination” means a written notice that indicates the specific termination
provision in this Agreement relied upon, and, if applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated. Further,
a Notice of Termination for Cause shall include a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board (excluding for these purposes Executive himself or
herself) at a meeting of the Board that was called and held for the purpose of
considering the termination (after reasonable notice to Executive and an
opportunity for Executive, together with his or her counsel, to be heard by the
members of the Board) finding that, in the informed, reasonable, good faith
judgment of the Board, Executive was guilty of conduct set forth in the
definition of Cause in Section 1(D), and specifying the particulars thereof in
detail.

(B) “Date of Termination” means the effective date of the termination of
Executive’s employment with the Corporation resulting from Executive’s death or
an event that constitutes a “separation from service” within the meaning of
Section 409A of the Code. Except as provided in the next sentence, the Date of
Termination shall be determined as follows: (i) if Executive’s employment is
terminated for Disability, 20 business days after Notice of Termination is given
(provided that Executive shall not have returned to the full-time performance of
Executive’s duties during that 20 business day period); (ii) if Executive’s
employment is terminated as a result of Executive’s death, the date of
Executive’s death; and (iii) if Executive’s employment is terminated for any
other reason, the date specified in the Notice of Termination, which, in the
case of a termination by the Corporation, shall not be less than 10 business
days except in the case of a termination for Cause (in which case the date of
termination may be earlier), and, in the case of a termination by Executive,
shall not be less than 10 business days nor more than 20 business days,
respectively, after the date such Notice of Termination is given. The
Corporation and Executive shall take all steps necessary (including with regard
to any post-termination services by Executive) to ensure that any termination
described in this Paragraph (B) of Section 8 constitutes a “separation from
service” (or is otherwise a permissible distribution event) within the meaning
of Section 409A of the Code and that the date on which such separation from
service (or permissible distribution event) takes place is the “Date of
Termination”.

 

--------------------------------------------------------------------------------

 

9. Non-Disclosure; Non-Competition; and Non-Interference 

(A) Executive acknowledges that in the course of his or her employment with the
Corporation and its Affiliates s/he has had and will have access to confidential
information and trade secrets proprietary to the Corporation and its Affiliates,
including, without limitation, information relating to the Corporation’s and its
Affiliates’ products, suppliers, and customers, the sources, nature, processes,
costs and prices of the Corporation’s and its Affiliates’ products, the names,
addresses, contact persons, purchasing and sales histories, and preferences of
the Corporation’s and its Affiliates’ suppliers and customers, the Corporation’s
and its Affiliates’ business plans and strategies, and the names and addresses
of, amounts of compensation paid to, and the trading and sales performance of
the Corporation’s and its Affiliates’ employees and agents (hereinafter referred
to as the “Confidential Information”). Confidential Information excludes
information which (i) is in the public domain through no act or omission of
Participant in violation of any agreement that Participant is a party to with
the Corporation, or (ii) has become available to Participant on a
nonconfidential basis from a source other than the Corporation without breach of
such source’s confidentiality or nondisclosure obligations to the Corporation.
Executive further acknowledges that the Confidential Information is proprietary
to the Corporation and its Affiliates, that the unauthorized disclosure of any
of the Confidential Information to any person or entity will result in immediate
and irreparable competitive injury to the Corporation and its Affiliates, and
that such injury cannot adequately be remedied by an award of monetary damages.
Accordingly, Executive shall not at any time disclose any Confidential
Information to any person or entity who is not properly authorized by the
Corporation or its Affiliates to receive the information without the prior
written consent of the Chairman of the Board (which consent may be withheld for
any reason or no reason) unless and except to the extent that such disclosure is
required by any subpoena or other legal process (in which event Executive shall
give the Chairman of the Board prompt written notice of such subpoena or other
legal process in order to permit the Corporation and its Affiliates to seek
appropriate protective orders), and that s/he shall not use any Confidential
Information for his or her own account without the prior written consent of the
Chairman of the Board (which consent may be withheld for any reason or no
reason).

(B) Executive shall not during his or her employment with the Corporation or its
Affiliates and thereafter until the expiration of the
Non-Interference/Assistance Period, in any manner, directly or indirectly,
through any person, firm or corporation, alone or as a member of a partnership
or as an officer, director, shareholder, investor or employee of or in any other
corporation or enterprise or otherwise, (i) engage in or be engaged in, or
collaborate or partner with, or assist or provide perform any executive,
managerial, supervisory, sales, marketing, research, consulting, or
customer-related services to any other person, firm, corporation or enterprise
in engaging or being engaged in, any Competitive Business within any state in
which the Corporation or any Affiliate conducts business as of Executive’s Date
of Termination, or (ii) directly or indirectly solicit, divert, take away,
service, or accept the business of any active customer of the Corporation or any
Affiliate, or any person or entity who is or was at any time during the previous
one-year period a customer of the Corporation or any Affiliate. Nothing in this
Section 9 prohibit Executive from being: (a) owning shares of a mutual fund or a
diversified investment company or (b) passively owning not more than 5% of any
class of outstanding equity securities of any corporation or other entity that
is publicly traded, so long as Executive does not actively participate in the
business of such corporation or other entity. For purposes of this Section 9,
“Competitive Business” means the business then actively being conducted by the
Corporation or any Affiliate as of the Date of Termination, and any area of
business in which the Corporation or any Affiliate has engaged during the one
year period immediately preceding the Date of Termination, including, but not
limited to, the business of owning, acquiring, developing, building and/or
leasing communication distribution systems.

 

(C) Executive shall not during his or her employment with the Corporation or its
Affiliates and thereafter until the expiration of the
Non-Interference/Assistance Period, employ, partner or collaborate on a business
enterprise with or assist any person or entity in employing, any employee of the

 

--------------------------------------------------------------------------------

 

Corporation or an Affiliate. Executive shall not during his or her employment
with the Corporation or its Affiliates and thereafter until the expiration of
the Non-Interference/Assistance Period solicit, or assist any person or entity
to solicit, any employee of the Corporation or any Affiliate to leave the
employment of the Corporation or such Affiliate or to become employed by, or
partner or collaborate on a business enterprise with, any other entity.

(D) If a court of competent jurisdictions holds that the restrictions stated
herein are unreasonable under circumstances then existing, the parties agree to
substitute the maximum period, scope or geographical area reasonable under such
circumstances for the stated period, scope or area and that the court shall be
allowed to revise and/or modify the restrictions contained herein to cover the
maximum period, scope and area permitted by applicable law.

(E) Executive acknowledges that the covenants contained in this Section 9 are a
principal inducement for the willingness of the Corporation to enter into this
Agreement and make the payments and provide to Executive the benefits described
in this Agreement and that the Corporation and Executive intend the covenants
(i) to be binding upon and enforceable against Executive in accordance with
their terms, notwithstanding any common or statutory law to the contrary; and
(ii) to survive and continue in full force in accordance with their terms
notwithstanding the termination of this Agreement. Executive agrees that the
obligations of the Corporation under this Agreement (specifically including, but
not limited to, the obligation to make any payment or provide any benefit under
any of Paragraphs (A)(ii), (B)(ii)(c), (B)(ii)(d), (B)(ii)(e) and (B)(ii)(f) of
Section 4) constitute sufficient consideration for the covenants contained in
this Section 9. The Corporation and Executive further agree that the
restrictions contained in this Section 9 are reasonable in period, scope and
geographical area and are necessary to protect the legitimate business interests
and Confidential Information of the Corporation and its Affiliates. Executive
agrees that s/he will notify the Corporation in writing if s/he has any
questions regarding the applicability of this Section 9. Because Executive’s
services are unique and because Executive has access to Confidential
Information, the parties agree that the Corporation and its Affiliates would be
damaged irreparably in the event any of the provisions of this Section 9 were
not performed in accordance with their specific terms or were otherwise breached
and that money damages would be an inadequate remedy for any such
non-performance or breach. In the event that Executive breaches or threatens to
breach any such provision of this Section 9, the parties agree that the
Corporation and its Affiliates shall be entitled to seek any and all equitable
and legal relief provided by law, specifically including immediate and permanent
injunctive relief to prevent any breach or threatened breach of any of such
provisions and to enforce such provisions specifically (without posting a bond
or other security). Executive hereby waives any claim that the Corporation and
its Affiliates have an adequate remedy at law. The parties agree that the
foregoing relief shall not be construed to limit or otherwise restrict the
ability of the Corporation and its Affiliates to pursue any other remedy
provided by law, including the recovery of any actual, compensatory or punitive
damages.

10. Cessation of Payments; Recoupment. The Corporation and Executive acknowledge
and agree that the Corporation may cease making any and all payments payable
under Paragraphs (A)(ii), (B)(ii)(c), (B)(ii)(d), (B)(ii)(e) and (B)(ii)(f) of
Section 4 if the Corporation reasonably believes that Executive has breached, or
is in breach of, any of his/her obligations under Section 9 as evidenced by a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board that was called and
held for the purpose of considering such action (after reasonable notice to
Executive and an opportunity for Executive, together with his or her counsel, to
be heard by the members of the Board) finding that, in the informed, reasonable,
good faith judgment of the Board, Executive has breached, or is in breach of,
any of his/her obligations under Section 9, and specifying the particulars
thereof in detail. Without prejudice to any other remedies available to the
Corporation under this Agreement or applicable law, the Corporation may also
seek to recoup, and Executive agrees to return upon Corporation’s written
request, any payments (other than Executive’s

 

--------------------------------------------------------------------------------

 

annual base salary and any accrued vacation pay through the Date of Termination)
made to Executive under Paragraphs (A)(ii), (B)(ii)(c), (B)(ii)(d), (B)(ii)(e)
and (B)(ii)(f) of Section 4 if Executive has breached, or is in breach of, any
of Executive’s obligations under this Agreement.

11.Disputes.

(A) Except as set forth in Section 11(B) below, any dispute or controversy
arising out of or in connection with this Agreement shall, upon a written notice
from Executive to the Corporation either before suit thereupon is filed or
within 20 business days thereafter, be settled exclusively by binding
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. The arbitration proceeding shall be conducted before a
panel of three arbitrators sitting in the municipality in which Executive’s
principal place of employment with the Corporation (or, if applicable, an
Affiliate) is (or was, in the event that Executive’s employment is terminated
prior to the initiation of arbitration proceedings) located. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

(B) Notwithstanding anything to the contrary in Section 11(A), the Corporation
shall not be required to seek or participate in arbitration regarding any breach
or threatened breach by Executive of his or her obligations under Section 9, and
may instead pursue its remedies for such breach in a court of competent
jurisdiction in accordance with Section 15.

(C) Corporation undertakes and agrees that if Corporation breaches or threatens
to breach any material provision of this Agreement, Corporation shall be liable
for any attorneys’ fees and costs reasonably incurred by Executive in enforcing,
in accordance with the terms of this Agreement, Executive’s rights under this
Agreement. Executive undertakes and agrees that if Executive breaches or
threatens to breach any provision of this Agreement, Executive shall be liable
for any attorneys’ fees and costs reasonably incurred by the Corporation in
enforcing, in accordance with the terms of this Agreement, its rights under this
Agreement.

12. Successors; Binding Agreement.

(A) Except as otherwise provided herein, all covenants and agreements contained
in this Agreement shall bind and inure to the benefit of and be enforceable by
and upon the Corporation and its successors and assigns.

(B) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. Any and all amounts
payable to Executive hereunder that, as a result of Executive’s death, would not
be paid until after Executive’s death (other than amounts which, by their terms,
terminate upon the death of Executive) shall be paid in accordance with the
terms of this Agreement to the executors, personal representatives, or
administrators of Executive’s estate.

 

13. Notices. For purposes of this Agreement, all notices and other
communications provided pursuant to the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

 

--------------------------------------------------------------------------------

 

To the Corporation:

Uniti Group Inc.

10802 Executive Center Drive

Benton Building, Suite 300

Little Rock, Arkansas 72211

Attention: Chief Executive Officer

To Executive:

Daniel L. Heard

XXXXX

XXXXX

14. Miscellaneous. Except as otherwise provided in Section 6, no provision of
this Agreement may be modified, waived, or discharged unless such waiver,
modification, or discharge is agreed to in writing and signed by Executive and
an officer of the Corporation specifically designated by the Board. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. Any payments provided for hereunder shall be paid net
of any applicable withholding required under federal, state, or local law and
any additional withholding to which Executive has agreed.

15.Governing Law. The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of Maryland, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State or Maryland or any other jurisdiction). Any legal action, other
than an arbitration described in Paragraph (A) of Section 11, relating to or
arising out of this Agreement shall be filed and litigated exclusively in a
state court of competent jurisdiction located in Little Rock, Arkansas.

16.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, each of which shall remain in full force and effect.

 

17. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

[Signature page follows]

 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date set
forth above.

 

 

 

 

 

 

UNITI GROUP INC.

 

 

By:

 

/s/ Kenneth A. Gunderman

 

 

Name:

 

Kenneth A. Gunderman

 

 

Title:

 

President and Chief Executive Officer

 

EXECUTIVE

 

/s/ Daniel L. Heard

Daniel L. Heard

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

******

WAIVER AND RELEASE AGREEMENT

 

THIS WAIVER AND RELEASE AGREEMENT (this “Waiver and Release”) is entered into by
and between ____________(“Executive”) and Uniti Group Inc. (the “Company”)
(collectively, the “Parties”).

 

WHEREAS, the Parties have entered into a Severance Agreement dated as of ____,
20__ (the “Agreement”);

 

WHEREAS, Executive’s employment has been or will be terminated in accordance
with the Agreement as of [DATE] (the “Date of Termination”); and

 

WHEREAS, the Parties seek to fully and finally settle all existing claims,
whether or not now known, arising out of Executive’s employment and termination
of employment on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

1.

In consideration of the payments to be made and the benefits to be received by
Executive pursuant to Paragraphs (A)(ii), (B)(ii)(c), (B)(ii)(d), (B)(ii)(e) and
(B)(ii)(f) of Section 4 of the Agreement (the “Severance Benefits”) which
Executive acknowledges are in addition to payments and benefits to which
Executive would otherwise be entitled upon termination of employment without
providing a release of claims under the normal operation of the Company’s
benefit plans, policies, and/or practices Executive hereby agrees to provide the
waiver and release set forth in Section 2 below.  

2.

For valuable consideration from the Company, receipt of which is hereby
acknowledged, Executive waives, releases, and forever discharges the Company and
its current and former parents, subsidiaries, affiliates, divisions,
shareholders, owners, members, officers, directors, attorneys, agents,
employees, successors, and assigns, and the Company’s parents’, subsidiaries’,
and affiliates’ divisions, shareholders, owners, members, officers, directors,
attorneys, agents, employees, successors, and assigns (collectively referred to
as the “Company Releasees”) from any and all rights, causes of action, claims or
demands, whether express or implied, known or unknown, that arise on or before
the date that Executive executes this Waiver and Release, which Executive has or
may have against the Company and/or the Company Releasees, including, but not
limited to, any rights, causes of action, claims, or demands relating to or
arising out of the following:

 

a.

anti-discrimination, anti-harassment, and anti-retaliation laws, such as the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, and
Executive Order 11141, which prohibit employment discrimination based on age;
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866 (42
U.S.C. § 1981), the Equal Pay Act, and Executive Order 11246, which prohibit
discrimination based on race, color, national origin, religion, or sex; the
Genetic Information Nondiscrimination Act, which prohibits discrimination on the
basis of genetic information; the Americans With Disabilities Act and Sections
503 and 504 of the Rehabilitation Act of 1973, which

 

--------------------------------------------------------------------------------

 

 

prohibit discrimination based on disability; and any other federal, state, or
local laws prohibiting employment or wage discrimination; and

 

b.

other employment laws, such as the Worker Adjustment and Retraining Notification
Act, which requires that advance notice be given of certain workforce
reductions; the Employee Retirement Income Security Act of 1974, which, among
other things, protects employee benefits; the Family and Medical Leave Act,
which requires employers to provide leaves of absence under certain
circumstances; state laws which regulate wage and hour matters, including all
forms of compensation, vacation pay, sick pay, compensatory time, overtime,
commissions, bonuses, and meal and break periods; state family, medical, and
military leave laws, which require employers to provide leaves of absence under
certain circumstances; the Sarbanes Oxley Act; and any other federal, state, or
local laws relating to employment which—to the extent Employee performed work
for the Company in West Virginia—would include, without limitation, the West
Virginia Human Rights Act, and—to the extent Employee performed work for the
Company in New Jersey—would include, without limitation, the New Jersey
Conscientious Employee Protection Act; and

 

c.

tort, contract, and quasi-contract claims, such as claims for wrongful
discharge, physical or personal injury, intentional or negligent infliction of
emotional distress, fraud, fraud in the inducement, negligent misrepresentation,
defamation, invasion of privacy, interference with contract or with prospective
economic advantage, breach of express or implied contract, unjust enrichment,
promissory estoppel, breach of covenants of good faith and fair dealing,
negligent hiring, negligent supervision, negligent retention, and similar or
related claims; and

 

d.

all remedies of any type, including, but not limited to, damages and injunctive
relief, in any action that may be brought on Executive’s behalf against the
Company and/or the Company Releasees by any government agency or other entity or
person.

Executive understands that Executive is releasing claims about which Executive
may not know anything at the time Executive executes this Waiver and
Release.  Executive acknowledges that it is Executive’s intent to release such
unknown claims, even though Executive recognizes that someday Executive might
learn new facts relating to Executive’s employment or learn that some or all of
the facts Executive currently believes to be true are untrue, and even though
Executive might then regret having signed this Waiver and
Release.  Nevertheless, Executive acknowledges Executive’s awareness of that
risk and agrees that this Waiver and Release shall remain effective in all
respects in any such case.  Executive expressly waives all rights Executive
might have under any laws, including, without limitation, the laws set forth in
Schedule I to this Waiver and Release, intended to protect Executive from
waiving unknown claims.

3.

Notwithstanding anything to the contrary in this Waiver and Release, the waiver
and release contained herein shall exclude any rights or claims (a) that may
arise after the date on which Executive executes this Waiver and Release; (b)
that cannot be released under applicable law (such as worker’s compensation and
unemployment insurance claims); or (c) for indemnification or directors and
officers liability insurance coverage, if any, to which s/he was entitled
immediately prior to his or her Date of Termination with regard to his or her
service as an officer or director of the Company or any company(ies) controlled
by, controlling or under common control with the Company, and any predecessors,
successors or assigns to the foregoing (the “UNIT Group”).  In addition, the
Parties agree that this Waiver and Release shall not adversely affect, alter, or
extinguish (i) any vested right that Executive may have with respect to any

 

--------------------------------------------------------------------------------

 

pension or other retirement benefits to which Executive is or will be entitled
by virtue of Executive’s employment with the UNIT Group; (ii) Executive’s rights
under the Consolidated Omnibus Budget Reconciliation Act of 1985; or (iii)
Executive’s rights under Sections 4 and 5 of the Agreement which are intended to
survive termination of employment, and nothing in this Waiver and Release shall
prohibit Executive from enforcing such rights.  Moreover, nothing in this Waiver
and Release shall prevent or preclude Executive from challenging in good faith
the validity of this Waiver and Release, nor does it impose any conditions
precedent, penalties, or costs for doing so, unless specifically authorized by
applicable law.

4.

Except to the extent previously disclosed by Executive in writing to the
Company, Executive represents and warrants that Executive has (a) filed no
claims, lawsuits, charges, grievances, or causes of action of any kind against
the Company and/or the Company Releasees and, to the best of Executive’s
knowledge, Executive possesses no claims (including Fair Labor Standards Act
(“FLSA”) and worker’s compensation claims); (b) received any and all
compensation (including overtime compensation), meal periods, and rest periods
to which Executive may have been entitled, and Executive is not currently aware
of any facts or circumstances constituting a violation by the Company and/or the
Company Releasees of the FLSA or other applicable wage, hour, meal period,
and/or rest period laws; and (c) not suffered any work-related injury or illness
within the twelve (12) months preceding Executive’s execution of this Waiver and
Release, and Executive is not currently aware of any facts or circumstances that
would give rise to a worker’s compensation claim against the Company and/or the
Company Releasees.

5.

Executive agrees that Executive will remain reasonably available to the Company
as needed to assist in the smooth transition of Executive’s duties to one or
more other employees of the Company and without additional compensation to
Executive and to assist in the defense of the Company’s interests in pending or
threatened litigation and any other administrative and regulatory proceedings
which currently exist or which may arise in the future and involve the conduct
of the Company’s business activities during the period of Executive’s employment
with the Company.  Executive’s obligations with respect to transition duties
under this Section 5 shall terminate eight (8) weeks following the Date of
Termination; however, Executive’s obligations under this Section 5 with respect
to the defense of the Company’s interests shall survive the Date of Termination
and the termination of this Waiver and Release.

6.

Executive specifically agrees and understands that the existence and terms of
this Waiver and Release are strictly CONFIDENTIAL and that such confidentiality
is a material term of this Waiver and Release.  Accordingly, except as required
by applicable law or unless authorized to do so by the Company in writing,
Executive agrees that s/he shall not communicate, display or otherwise reveal
any of the contents of this Waiver and Release to anyone other than his or her
spouse, attorney or financial advisor, provided, however, that they are first
advised of the confidential nature of this Waiver and Release and Executive
obtains their agreement to be bound by the same. The Company agrees that
Executive may respond to legitimate inquiries regarding his or her employment
with the Company by stating that the Parties terminated their relationship on an
amicable basis and that the Parties have entered into a confidential Waiver and
Release that prohibits him or her from further discussing the specifics of his
or her separation.  Nothing contained herein shall be construed to prevent
Executive from discussing or otherwise advising subsequent employers of the
existence of any obligations as set forth in the Agreement or this Waiver and
Release.  Further, nothing contained herein shall be construed to limit or
otherwise restrict the UNIT Group’s ability to disclose the terms and conditions
of this Waiver and Release as may be required by applicable law or business
necessity.

 

--------------------------------------------------------------------------------

 

7.

In the event that Executive breaches or threatens to breach any provision of
this Waiver and Release, s/he agrees that the UNIT Group shall be entitled to
seek any and all equitable and legal relief provided by law, specifically
including immediate and permanent injunctive relief.  Executive hereby waives
any claim that the UNIT Group has an adequate remedy at law.  In addition, and
to the extent not prohibited by law, Executive agrees that the UNIT Group shall
be entitled to an award of all costs and attorneys’ fees incurred by the UNIT
Group in any successful effort to enforce the terms of this Waiver and
Release.  Executive agrees that the foregoing relief shall not be construed to
limit or otherwise restrict the UNIT Group’s ability to pursue any other remedy
provided by law, including the recovery of any actual, compensatory or punitive
damages.  Moreover, if Executive pursues any claims against any Company Releasee
subject to the foregoing Waiver and Release, Executive agrees to immediately
reimburse the Company for the value of all Severance Benefits received to the
fullest extent permitted by law.

8.

The Parties acknowledge that this Waiver and Release is entered into solely for
the purpose of ending their employment relationship on an amicable basis and
shall not be construed as, or used as evidence of, an admission of liability or
wrongdoing by either Party and that both the UNIT Group and Executive have
expressly denied any such liability or wrongdoing.  Executive agrees that s/he
is eligible for re-employment by the UNIT Group only by mutual agreement and
consent of the Parties.

9.

Each of the promises and obligations contained in this Waiver and Release shall
be binding upon and shall inure to the benefit of the heirs, executors,
administrators, assigns and successors in interest of each of the Parties.

10.

The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Waiver and Release is severable and that if any portion of
this Waiver and Release should be deemed not enforceable for any reason, such
portion shall be stricken and the remaining portion(s) thereof should continue
to be enforced to the fullest extent permitted by applicable law.

11.

This Waiver and Release shall be interpreted, enforced and governed under the
laws of the State of Maryland, without regard to any applicable state’s choice
of law provisions.

12.

Executive represents and acknowledges that in signing this Waiver and Release
s/he does not rely, and has not relied, upon any representation or statement
made by the UNIT Group or by any of the UNIT Group’s employees, officers,
agents, stockholders, directors or attorneys with regard to the subject matter,
basis or effect of this Waiver and Release other than those specifically
contained herein.

13.

Executive acknowledges that Executive has been given at least forty-five (45)
days to consider this Waiver and Release from the date that it was first given
to Executive.  Executive agrees that changes in the terms of this Waiver and
Release, whether material or immaterial, do not restart the running of the
forty-five (45)-day consideration period.  Executive may accept this Waiver and
Release by executing this Waiver and Release within the designated time period,
but no sooner than the first day after the Date of Termination.  Executive shall
have seven (7) days from the date that Executive executes this Waiver and
Release to revoke Executive’s acceptance of this Waiver and Release by
delivering written notice of revocation within the seven (7)-day period to the
following Company contact:

 

--------------------------------------------------------------------------------

 

Uniti Group Inc.
10802 Executive Center Drive
Benton Building, Suite 300
Little Rock, Arkansas  72212
Attn: Human Resources Department

If Executive does not revoke acceptance, this Waiver and Release will become
effective and irrevocable by Executive on the eighth day after Executive has
executed it.

14.

This Waiver and Release represents the entire agreement between the Parties
concerning the subject matter hereof, shall supersede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in the Agreement), and shall not be altered, amended, modified or
otherwise changed except by a writing executed by both Parties.

BY SIGNING BELOW, EXECUTIVE ACKNOWLEDGES THAT S/HE HAS READ THIS WAIVER AND
RELEASE AND THAT IT INCLUDES A COMPLETE RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS;
THAT THE COMPANY HAS ADVISED EXECUTIVE TO CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS WAIVER AND RELEASE; THAT S/HE HAS BEEN GIVEN SUFFICIENT TIME TO
CONSULT WITH AN ATTORNEY AND CONSIDER THE TERMS OF THIS WAIVER AND RELEASE; THAT
S/HE UNDERSTANDS EACH OF ITS TERMS; AND THAT S/HE HAS SIGNED THIS WAIVER AND
RELEASE KNOWINGLY AND VOLUNTARILY.  




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Waiver and Release on their behalf and
thereby acknowledge their intent to be bound by its terms and conditions.

 

EXECUTIVE

UNITI GROUP INC.

 

Signed:
Print Name:
Date:

 

Signed:
Title:
Date:

 

 

--------------------------------------------------------------------------------

 

[Schedule I to Waiver and Release

As emphasized in the Waiver and Release, Executive understands that Executive is
releasing claims that Executive may not know about and that Executive expressly
waives and relinquishes all rights and benefits which Executive may have under
any state or federal statute or common law principle that would otherwise limit
the effect of this release to claims known or suspected prior to the date
Executive signs this Waiver and Release, including, but not limited to, the
effect of protections afforded by the following laws:

 

1.

California Employees

Section 1542 of the Civil Code of the State of California states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

2.

Montana Employees

Section 28-1-1602 of the Montana Code Annotated states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in the creditor’s favor at the time of executing the release,
which, if known by the creditor, must have materially affected the creditor’s
settlement with the debtor.”

 

3.

North Dakota Employees

Section 9-13-02 of the North Dakota Century Code states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in the creditor’s favor at the time of executing the release,
which if known by the creditor, must have materially affected the creditor’s
settlement with the debtor.”

 

4.

South Dakota Employees

Section 20-7-11 of the South Dakota Codified Laws states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his [or her] favor at the time of executing the release,
which if known by him [or her] must have materially affected his [or her]
settlement with the debtor.”

Thus, notwithstanding the provisions of Section 1542 of the Civil Code of the
State of California, Section 28-1-1602 of the Montana Code Annotated, Section
9-13-02 of the North Dakota Century Code, and Section 20-7-11 of the South
Dakota Codified Laws, and for the purpose of implementing a full and complete
release and discharge of the Company and the Company Releasees, Employee
expressly acknowledges that this release is intended to include in its effect,
without limitation, all claims which Employee does not know or suspect to exist
in Employee’s favor at the time Employee executes this Agreement, and that this
Agreement contemplates the extinguishment of any such claims.]

 